DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 3, 2020 and November 30, 2020 have been entered.
Claims 1, 3, 5-7, 16, 18, 19 and 21 are currently being examined.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the scope of this claim is unclear, since this claim depends from cancelled claim 4. In order to further prosecution, the Examiner is interpreting this claim to depend from claim 1, since an amended version of the former limitation of dependent claim 4 is now added into claim 1. It is noted however, that if the dependency was changed to that of claim 1, this claim would be a substantial duplicate of claim 5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toshima (US 2014/0016203).
Regarding claims 1, 3 and 16, Toshima (Paragraphs 54-55) teaches a light-shielding coating on a substrate. The coating comprises a binder resin, black fine particles and a matting agent (Paragraph 17). The black fine particles (Paragraphs 28-30) can be carbon black particles with a particle size preferably smaller than 500 nm. An example (Paragraph 68) carbon black used has an average particle diameter of 25 nm (0.025 microns) and can be considered to be the second black pigment. The matting particles can be black acrylic beads (Paragraph 70). While the example beads have an average particle diameter of 3 microns, Toshima teaches that these particles can have an average particle diameter of from 1.75 microns to 5.5 microns (Paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the particle sizes disclosed as usable for the matting particles. This particle size range overlaps the claimed particle size range for prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, the matting particles can be considered to be the first black pigment and the carbon black particles can be considered to be the second black pigment and have an average particle diameter smaller than the first black pigment. 
The solid content of the resin in the application liquid is preferably 70 wt% or less (Paragraph 27). For a composition with 70 wt% of resin, the remaining solids can be no more than 30 wt% of the solids of the composition or (30/70) X 100 or ~ 42.8 % by mass based on the resin components. The content of the black fine particle (second pigment) can be from 5 to 50 weight percent of the solid content of the application liquid (Paragraph 31). Given the above weight percentages, the teachings of Toshima encompass black pigment content overlapping the claimed range.
The optical density of the sample is preferably more than 4.0 (Paragraph 74 and Table 2). Based on the thickness values of the examples and the range of thickness values for the coating (Paragraph 18), this would encompass an overlapping or encompassing range of optical density values in terms of thickness as claimed (OD/thickness). The glossiness of the composition is preferably below 5% (Paragraphs 76-78). The composition can comprise lubricants when used for a purpose where the coat must have a high sliding property (Paragraphs 52-53). Toshima (Paragraph 85) teaches that with the addition of a silicon oil as a lubricant, a coefficient of static friction can 0.35 or smaller and the coefficient of kinetic friction can be 0.25 or smaller when 
Regarding claims 5, 18 and 19, the coating can have a thickness of from 2 to 15 microns, in particular 2 to 10 microns (Paragraph 18), for example 5 microns (Paragraph 44).
Regarding claim 6, the binder resin can be thermoplastic or thermosetting (Paragraph 26).
Regarding claim 7, the coating can be applied to both surfaces of a film (Paragraph 66).
Regarding claim 21, the coating does not require any additional particles other than the first and second pigments and thus, would not comprise any additional matting agent. 

Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. 
Applicants argue that Toshima (US 2014/0016203) does not teach the newly claimed content range of the black pigment. However, the broader teachings of Toshima include that the solid content of the resin in the application liquid is preferably 70 wt% or less (Paragraph 27). For a composition with 70 wt% of resin, the remaining solids can be no more than 30 wt% of the solids of the composition or (30/70) X 100 or ~ 42.8 % by mass based on the resin components. The content of the black fine particle (second pigment) can be from 5 to 50 weight percent of the solid content of the 
Regarding Paragraph 50 of Toshima, the paragraph states what the content of the matting agent may be rather than what it is, as characterized by Applicant. Thus, Toshima does not limit the content of the matting agent to be in that range and the broader teaching regarding the resin solid content discussed above is relied upon.
Applicants argues but provides no evidence that it would not be easy for one skilled in the art to make change the content of the particles so as to satisfy the various performance recited in the present invention, without decreasing the light blocking property and the sliding property as described by Toshima. However, as set forth above, the ranges of Toshima overlap those claimed and Applicant has not provided data commensurate in scope with the claims to show any unexpected result.  
Due to amendments to the claims, the rejections from the August 3, 2020 Office Action are withdrawn and replaced by those presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 14, 2021